Citation Nr: 0115831	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for 
chronic mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



REMAND

The veteran had active service from March 1969 to March 1971.  

In a July 2000 rating action, the Department of Veterans 
Affairs (VA) regional office (RO) granted service connection 
for PTSD and assigned a 30 percent schedular rating, 
effective February 3, 2000.  By that rating action of July 
2000, the RO also denied a disability rating in excess of 20 
percent for chronic mechanical low back pain.  Both matters 
have been appealed and are before the Board.  

The Board observes that in a claim such as this one involving 
disagreement with the initial schedular rating assigned 
following the grant of service connection for PTSD, separate 
ratings can be assigned for that disability for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Also, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 (VCAA) essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The VA has 
a heightened duty to assist in the development of the 
veteran's claim by exhausting all reasonable administrative 
procedures to assist the veteran in the development of his 
claim.  

The veteran's claim of February 2000 included several issues 
which were denied as not well grounded in the rating action 
of July 2000.  These include service connection for a skin 
condition, for spots on the liver, and for osteoporosis.  The 
veteran did not appeal these determinations.  However, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2099 (2000), requires readjudication of all 
issues denied as not well grounded  after July 14, 1999.  
This must be done by the agency of original jurisdiction.  
The matter is referred for their attention.  See VAOPGCPREC 
3-01.  

Here, the veteran's psychiatric examination by the VA in 
April 2000 was directed to the question of whether he was 
entitled to a grant of service connection for PTSD.  The 
current issue is the severity of the now service-connected 
PTSD for rating purposes.  The Board observes that there is 
no reference to a review of the veteran's claims folder by 
the examiner, and the examiner did not discuss the impact of 
the PTSD, as opposed to his non-service connected 
disabilities, on the veteran's industrial ability.  The 
veteran's past medical records reflect a history of severe 
polysubstance abuse and unemployment due to a post-service 
knee injury.    

The veteran initially sought service connection for a back 
disability in 1984.  Service connection was granted for 
mechanical low back pain and a 10 percent rating was assigned 
under diagnostic code 5299-5295.  In 1993 the rating was 
increased to 20 percent.  In his claim for an increased 
rating in February 2000, the veteran requested an increase in 
the disability rating for his back condition because of poor 
circulation of his feet and legs.  This condition has not 
been subsequently explained or medically noted.  It is 
unclear whether the veteran is pursuing a claim for service 
connection for additional disability which he believes is 
related to his back disorder. 

It appears that the veteran's claims folder was not available 
to the orthopedic examiner in February 2000 when the 
veteran's examination was conducted, inasmuch as there is no 
reference to it.  Furthermore, the examination report 
suggests that the examiner was responding to numbered 
questions as he conducted the examination.  For example, 
there is the entry: "3.  Not possible."  The question sheet 
was not included, however, and the reference to what was not 
possible is unclear.  The examiner diagnosed mild 
degenerative joint disease, confirmed by x-ray, with no loss 
of function due to pain.  

The RO has continued to utilize Diagnostic Code 5295, the 
rating code applicable to lumbosacral strain, to rate the 
back disability.  That code requires consideration of such 
factors as muscle spasm on forward bending, listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5295 (2000).  Very few, if any of these 
factors were discussed in the examination.  An examination 
directed to consideration of the specific factors considered 
in that Code would provide helpful information to properly 
rate the disability.  

When evaluating a service-connected disability involving the 
musculoskeletal system, adequate consideration must be given 
to whether the rating addresses functional loss due to pain 
under 38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Section 4.40 provides that it is essential that any 
examination on which the ratings are based adequately portray 
any functional loss which may be due to pain, and the impact 
of the pain must be considered in making a rating 
determination.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  

In view of these circumstances, the veteran's case is 
REMANDED to the RO for the following action:

1.  The veteran should be requested to 
clarify whether he is claiming service 
connection for additional disabilities of 
the lower extremities, as secondary to 
his service connected back disability.  
If so, that matter should be recognized 
as a claim which requires adjudication.  

2.  The veteran should be requested to 
list the names and addresses for all 
psychiatric and or back treatment and/or 
examinations that he has received from 
other than VA sources.  The RO should 
obtain all records from the sources 
reported by the veteran for association 
with the claims file. 

3.  The veteran should be afforded a 
social and industrial survey.  

4.  Another VA psychiatric examination 
should be obtained.  The claims file and 
a complete copy of this Remand order must 
be made available to and be reviewed by 
the examiner prior to examination of the 
veteran.  The examiner is requested to 
include discussion of the impact of the 
service-connected PTSD on the veteran's 
industrial ability, as distinguished from 
his other psychiatric and physical 
disorders.  All opinions expressed must 
be accompanied by a complete rationale.  

5.  An orthopedic examination should also 
be requested. The claims folder must be 
made available for review by the 
examiner.  The examiner is requested to 
specifically address the extent of 
functional impairment attributable to the 
service-connected back disability.  All 
required tests and studies should be 
completed.  The examiner should conduct 
range of motion testing, and state what 
is considered normal range of motion.  
The presence or absence of reflexes, 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be specifically noted.  
The examiner should describe to what 
extent the veteran's functional ability 
is limited during flare-ups or in use 
situations.  DeLuca; 38 C.F.R. § 4.40.  
The examiner should confirm that the 
arthritis previously noted is present, 
and whether there is any neurologic 
component to the service-connected back 
disorder.  

6.  Thereafter, the RO should adjudicate 
the veteran's claim for an increased 
rating for PTSD, including "staged 
ratings" for various periods, as 
appropriate, based on the veteran's 
complete treatment records, the social and 
industrial survey, and the report of 
psychiatric examination.  See Fenderson v. 
West, supra.  Written consideration should 
be afforded to the holdings in DeLuca 
regarding the service-connected back 
disorder, and the various diagnostic codes 
potentially applicable to the disability. 

After the claim has been readjudicated, and if any matter is 
not resolved to the veteran's satisfaction, the veteran and 
his representative should be provided with a supplemental 
statement of the case and an appropriate opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


